DETAILED ACTION
Claims 1-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-18 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 6,247,056 B1).

As to claim 1, Chou teaches a method comprising:
receiving, at a virtualized management operation engine (VMOE) of a distributed system (listeners may be executing on the same machine; col. 17, lines 46-47 and Fig. 2), a management task request from a client for one or more services (A browser transmits a request over the Internet. A listener receives the request; col. 6, lines 30-31 and col. 8, lines 1-3);
distributing, at the listener server, the management task request to an orchestrator of a first application server of one or more application servers of the distributed system (the listener hands off the browser request to dispatcher of the application server; col. 8, lines 5-6, col. 6, lines 31-32 and Fig. 2);
determining, at the first application server having the orchestrator (see Fig. 2), whether the management task request is valid (determine whether the cartridge requires authentication … determine whether the browser is allowed to access the selected cartridge; col. 8, lines 9-15 and col. 9, lines 29-41),
generating, at the first application server having the orchestrator, a request message based on the valid management task request (create a revised browser request; col. 8, line 21 and the revised browser request repackages information received in the original browser request; col. 8, lines 23-24);
broadcasting, using a message bus of a server communicatively coupled to the one or more application servers of the distributed system (bus; col. 5, lines 13-16 and lines 44-49), the generated request message to one or more agents of the one or more application servers of the distributed system (dispatches a revised browser request for execution by the specified instance of the cartridge; col. 8, lines 21-22 and col. 9, lines 37-41 and col. 7, lines 34-51 and col. 6, lines 45-47); and
executing an operation based on the request message at the one or more agents for which the request message is intended (The cartridge instance handles the revised request; col. 6, lines 48-49).
As to claim 2, Chou teaches generating, at the one or more agent, a task execution result response when the orchestrator requested a response; and transmitting, at the one or more agents, the task execution result response to the message bus (the cartridge executing the request returns the result to the cartridge execution engine; col. 14, lines 60-61 and col. 5, lines 48-51).

As to claim 3, Chou teaches transmitting, from the message bus to the orchestrator, the task execution result response from the one or more agents (The cartridge instance sends a response to the dispatcher. The dispatcher passes the response back through the listener to the client; col. 6, lines 48-51 and col. 5, lines 44-45 and the execution engine forwards the result to the dispatcher; col. 14, lines 61-62).

As to claim 4, Chou teaches transmitting the task execution result from the orchestrator to the client (The dispatcher passes the response back through the listener to the client; col. 6, lines 48-51).

As to claim 5, Chou teaches wherein determining whether the management task request is valid comprises determining whether the management task is stored in a registry of the first application server (determine whether the cartridge requires authentication … determine whether the browser is allowed to access the selected cartridge; col. 8, lines 9-15 and col. 9, lines 29-41, i.e., the cartridge is register at the application server).

As to claim 8, Chou teaches tracking, at the VMOE, whether each of the one or more application servers are part of the distributed network (col. 12, lines 15-53 and col. 10, lines 59-65).

As to claim 9, Chou teaches wherein the tracking comprising: tracking, at the VMOE, the first application server of the one or more applications servers when the VMOE receives a message that the first application server is configured to provide one or more services (col. 8, line 37 – col. 9, line 7).

As to claim 10, Chou teaches wherein the tracking comprises tracking, at the VMOE, the first application server of the one or more application servers when it is added or removed from the distributed system (col. 8, lines 37-39 and col. 12-13, section Releasing cartridge instances).

As to claim 11, Chou teaches wherein the VMOE supports one or more semantics that are included in the management task request received from the client (col. 5, lines 61-65 and col. 15, lines 8-30).

As to claim 12, Chou teaches wherein the management task request received by the VMOE from the client is without regard to the one or more application servers of the distributed system at a time that the management task request is sent (inherent from client only send the request without knowing which instance will process the request).

As to claim 13, Chou teaches wherein the VMOE provides a single virtualized application program interface (API) that is used to execute one or more operations on the one or more application servers of the distributed system (col. 15, lines 8-30).

As to claim 14, it is the same as the method claim 1 above except this is a system claim, and therefore is rejected under the same ground of rejection.

As to claims 15-18 and 21-26, see rejections of claims 2-5 and 7-13 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 6,247,056 B1).

As to claim 7/20, Chou does not teach wherein the determining whether the management task request is valid further comprises transmitting an error message to the client when the management task request is determined to be invalid.
However, Chou teaches only validated requests can be sent to cartridge for processing (determine whether the cartridge requires authentication … determine whether the browser is allowed to access the selected cartridge; col. 8, lines 9-15 and col. 9, lines 29-41).
Therefore, it would have been obvious to one of ordinary skill in the art that the system of Chou could also implement transmitting an error message to the client when the management task request is determined to be invalid, so the client knows why the request can’t be completed. By implementing that function, the user experiences would be improved.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 6,247,056 B1) in view of DellaFera et al. (US 5,404,523).

As to claim 6/19, Chou does not teach generating, at the first application server, the request message by creating a universal unique identifier (UUID) to uniquely identify the request message.
However, Chou teaches the revised browser request includes additional information (col. 8, lines 23-30).
DellaFera teaches generating a universal unique identifier (UUID) to uniquely identify the request message (section 4.2 The Request-id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of DellaFera to the system of Chou because DellaFera teaches a method to generate a request-id universally and uniquely identifies a specific request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben-Shachar et al. (US 6,209,018 B1) teaches an improved method and apparatus for providing a service framework for a distributed object network system.
Agarwal et al. (US 2013/0007239 A1) teaches a system and method for transparent layer 2 redirection to any service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
December 16, 2022